UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-4411


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ANTHONY DURAND WALLACE,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. W. Earl Britt, Senior
District Judge. (5:06-cr-00147-BR-2)


Submitted:   January 31, 2011             Decided:   February 17, 2011


Before GREGORY, AGEE, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
Assistant Federal Public Defender, James E. Todd, Jr., Research
and Writing Attorney, Raleigh, North Carolina, for Appellant.
George E. B. Holding, United States Attorney, Jennifer P. May-
Parker, Kristine L. Fritz, Assistant United States Attorneys,
Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Anthony Durand Wallace appeals the twenty-four month

sentence     imposed      on    him       for        violation      of     the   terms    and

conditions of his supervised release.                         Wallace argues that his

revocation sentence is plainly unreasonable.                         We affirm.

             In   2006,    Wallace          pled      guilty       to    conspiracy,      wire

fraud, aggravated identity theft, and aiding and abetting in

these crimes in violation of 18 U.S.C. §§ 2, 371, 1343, and

1028A (2006).       The district court sentenced him to thirty-four

months’     imprisonment         followed            by     three       years’   supervised

release.     Wallace began his term of supervision on October 8,

2008.     A year later, a probation officer petitioned the district

court for revocation of Wallace’s term of supervised release.

In   that    petition,     and       in     two       amended       petitions     filed     in

subsequent months, the probation officer explained Wallace had,

in violation of the terms of his supervised release: (1) been

arrested in January 2009 for breaking into a car, stealing a

credit card, and — within forty minutes — making $1,000 worth of

unauthorized      purchases;         (2)    absconded         from       supervision;     and

(3) tested positive for an illegal substance.

            Wallace    did       not      dispute         these     allegations     at    his

revocation     hearing,        nor    did       he    ask    for     a    below-guidelines

sentence.     After hearing argument from the parties and allowing

Wallace to address the court, the district court imposed the

                                                2
twenty-four       month         statutory             maximum      revocation         sentence,

explaining     as   it     did    so       that       it   had    considered      the    policy

statements pertaining to revocation sentences in chapter seven

of the United States Sentencing Guidelines (2009).

            Because Wallace did not request a sentence outside the

policy   statement        range       we    must       review      his    challenge      to    the

adequacy of the explanation for his sentence for plain error.

United   States     v.        Lynn,    592      F.3d       572,    580    (4th    Cir.       2010)

(finding    error       not     preserved       where       defendant       failed      to    seek

sentence outside guidelines range).                        “To establish plain error,

[Wallace] must show that an error occurred, that the error was

plain,   and     that     the    error       affected        his    substantial       rights.”

United States v. Muhammad, 478 F.3d 247, 249 (4th Cir. 2007).

Even if Wallace satisfies these requirements, “correction of the

error remains within [the court’s] discretion, which [the court]

should not exercise . . . unless the error seriously affect[s]

the   fairness,         integrity          or     public        reputation       of   judicial

proceedings.”           Id.      (internal            quotation      marks    and      citation

omitted) (third alteration in original).

            In      the        sentencing             context,       an      error      affects

substantial rights if the defendant can show that the sentence

imposed “was longer than that to which he would otherwise be

subject.”      United States v. Washington, 404 F.3d 834, 849 (4th

Cir. 2005) (internal quotation marks and citation omitted); see

                                                  3
also United States v. Miller, 557 F.3d 910, 916 (8th Cir. 2009)

(“In the sentencing context, an error was prejudicial only if

there is a reasonable probability that the defendant would have

received a lighter sentence but for the error.”).                              We conclude

Wallace cannot meet this rigorous standard on this record.

              Wallace’s     return      to     serious      criminal      conduct    almost

immediately      following       his    release           from   custody;      failure     to

respond    to   the     supervision       of       his    probation     officer;    use    of

illegal    substances;       and      robust       criminal      history    all    militate

against    a     determination         that        his     substantive      rights       were

affected by any inadequacy in the district court’s explanation.

Finally,    there     is    no   evidence          supporting      Wallace’s      assertion

that the district court ignored his claim that his return to

criminal behavior, drug use, and flight was “triggered” by his

mother’s      illness      and   death.            Instead,      the   court     implicitly

rejected that argument and apparently concluded that Wallace’s

personal circumstances, while tragic, did not warrant a lower

revocation sentence.

              Accordingly,       we    conclude          Wallace’s     challenge    to    his

revocation sentence cannot withstand plain error review, as he

cannot establish that any error by the district court affected

his   substantial       rights.         We      therefore        affirm    the     district

court’s judgment.           We dispense with oral argument because the

facts   and     legal    contentions         are     adequately        presented    in    the

                                               4
materials   before   the   court   and   argument   would   not   aid   the

decisional process.

                                                                  AFFIRMED




                                    5